Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  "electrically connection" in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzek (US 20150171065 A1) in view of Haba (US 20170200696 A1) and McShane (US 20140071652 A1).
Regarding claim 1, Guzek discloses a semiconductor module (Fig. 7) comprising: a logic chip (712); a RAM unit (708, 710; “memory dies” [0024]); a spacer (portion of 714 below reference line, see annotated figure below) which is disposed to be laminated over the RAM unit along a lamination direction; an interposer (702) which is electrically connected to each of the logic chip and the RAM unit; and a connection unit (716) which communicably connects the logic chip and the RAM unit (“communication between dies” [0024]), wherein the logic chip and the spacer are disposed to be adjacent to each other in a direction intersecting the lamination direction of the RAM unit, wherein the RAM unit is placed on the interposer, and one end of the RAM unit is disposed to overlap one end of the logic chip in the lamination direction, and 
Guzek fails to explicitly illustrate in Fig. 7 one end of the RAM unit is attached to one end of the logic chip in the lamination direction.  However, Fig. 7 does illustrate an electrical connection between chips (716).  Guzek further teaches a finite number of identified, predictable solutions for providing electrical connections between chips.  These predictable solutions include electrical connections within intervening layers, or without the use of intervening layers (Fig. 3; 316) ([0029] “direct face-to-face coupling”).  Guzek provides a clear teaching to motivate one to modify the semiconductor module of Fig. 7 by using electrical connections between chips without the use of intervening layers in that it may improve thermal characteristics ([0033]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical connections between chips to be without the use of intervening layers because it would improve thermal characteristics.
Illustrated below is a marked and annotated figure of Fig. 7 of Guzek.

    PNG
    media_image1.png
    297
    534
    media_image1.png
    Greyscale


Therefore, it would have been obvious to have the RAM unit of Guzek being a lamination-type RAM module and formed by laminating dies because as is well known, a vertically integrated stack of memory chips can provide large memory capacity in a small installation area [background, applicant’s specification].
Guzek in view of Haba fails to teach a plurality of bumpless TSV which electrically connects each of the lamination dies.  More specifically, Haba is silent with respect to the electrical connections connecting each of the lamination dies and fails to illustrate electrical connections connecting each of the lamination dies.
McShane teaches a lamination-type RAM module in the same field of endeavor (Fig. 2) comprising lamination dies (204) and further teaches a plurality of bumpless TSV (206; “simultaneously filled” [0020]) which electrically connects each of the lamination dies.
Since Guzek, Haba, and McShane are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for electrically connecting each of the lamination dies.  These predictable solutions include bumpless TSV and individual TSV as these may be chosen from a finite number of identified, predictable solutions  (“simultaneously filled”, “formed individually” respectively [0020]).  Absent unexpected results, it would have been obvious to try using a different electrical connection for each of the lamination dies.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figure of Fig. 2 of McShane.

    PNG
    media_image2.png
    225
    298
    media_image2.png
    Greyscale

Regarding claim 2, Guzek in view of Haba and McShane as applied to claim 1 discloses a semiconductor module (Guzek; Fig. 7), wherein a pair of the RAM unit (708, 710) and the spacer (portion of 714 below reference line) are provided with the logic chip (712) interposed therebetween, and wherein the connection unit (716) is provided for each of the RAM units.
Regarding claim 3, Guzek in view of Haba and McShane as applied to claim 1 discloses a semiconductor module (Guzek; Fig. 7), wherein a thickness of the spacer is substantially equal to a thickness of the logic chip (relative dimensions within the figure).
Regarding claim 4, Guzek in view of Haba and McShane as applied to claim 1 discloses a semiconductor module (Guzek; Fig. 7), with a spacer and a logic chip.
Guzek fails to explicitly disclose in Fig. 7 a thickness of the spacer is larger than a thickness of the logic chip.  However, Guzek teaches the spacer may remove heat from the RAM units ([0040]).  Guzek further teaches the illustrated portion of the connection unit (716) between the spacer and RAM units may be omitted to improve heat removal from the RAM units ([0033]).  As shown in Fig. 7, the spacer is sized relative to the thickness between the heat spreader (portion of 714 above reference line) and the RAM units.  Therefore, it would have been obvious to have a thickness of the spacer larger than a thickness of the logic chip because omitting the connection unit between the spacer and RAM units would improve heat removal from the RAM units.
Regarding claim 5, Guzek in view of Haba and McShane as applied to claim 1 discloses a semiconductor module (Guzek; Fig. 7), wherein among ends of the spacer, an end opposite to a side facing the logic chip is disposed to protrude from the RAM unit in a direction intersecting the lamination direction of the RAM unit.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guzek, Haba, and McShane as applied to claim 1 above, and further in view of Chaware (US 9761533 B2).
Regarding claim 6, Guzek in view of Haba and McShane discloses a semiconductor module (Guzek; Fig. 7), further comprising a plurality of pillars (Pillars) which communicably connect the interposer (702) and the logic chip (712).
Guzek fails to explicitly disclose each pillar being longer than a thickness of the RAM unit in the lamination direction. However, Chaware teaches a pillar (Fig. 1; 116) in the same field of endeavor that performs the identical function (Column 4, Lines 2-7; “electrical interconnections”) as Guzek’s pillars ([0022] “conductive paths”). Chaware further teaches in Fig. 1 the pillars are sized according to the distance between the bottom of logic chip (102) and the bottom of the RAM unit (106), which is equal to the sum thickness of the RAM unit and connection unit (108). Therefore, it would have been obvious to have the pillars of Chaware, wherein each pillar is longer than a thickness of the RAM unit in the lamination direction because the pillars are as long as the thickness of the RAM unit summed with the connection unit in order to provide interconnection.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzek, Haba, and McShane as applied to claim 1 above, and further in view of Thottethodi (US 20140177626 A1).
Regarding claim 7, Guzek in view of Haba and McShane discloses a semiconductor module (Guzek; Fig. 7), wherein a logic chip is provided for one interposer, and wherein a pair of the RAM units and a pair of the spacers are provided for the logic chip.
Guzek in view of Haba and McShane fails to teach a plurality of the logic chips are provided for one interposer. However, Thottethodi teaches a semiconductor module in the same field of endeavor (Fig. 3) wherein a plurality of the logic chips (320, 321, 322, 323) are provided for one interposer (302).  Providing a plurality of RAM units, spacers, and logic chip on the interposer from the combined invention of Guzek, Haba, and McShane in the way taught by Thottethodi would arrive in the claimed plurality of logic chips. Thottethodi teaches motivation to provide a plurality of logic chips for one interposer in that it would improve processing efficiency and lower cost ([0013]). Therefore it would have been obvious to provide a plurality of logic chips on the interposer because it would improve processing efficiency and lower cost.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guzek, Haba, and McShane as applied to claim 1 above, and further in view of Rofougaran (US 20130171933 A1).
Regarding claim 9 as noted in the objection, Guzek in view of Haba and McShane discloses a semiconductor module (Guzek; Fig. 7), wherein the connection unit is mounted on the RAM unit and the logic chip.
Guzek, Haba, and McShane fail to teach the connection unit as a coil wherein the coils are using magnetic field for an electrical connection and are disposed inside the RAM unit and the logic chip.  However, Guzek does teach the connection unit functions to communicate signals between stacked chips ([0029] “connections that may provide increased bandwidth”).  Rofougaran teaches a connection unit in the same field of endeavor where signals are communicated between stacked chips, where the connection unit is a coil (Fig. 4; [0091]; “magnetically communicate signals”).  Rofougaran provides a clear teaching to motivate one to modify the connection unit of the combined invention of Guzek, Haba, and McShane by substituting a coil as a connection unit in place of the connection unit of Guzek because it can reduce power consumption ([0083]).  Once incorporated, the combined semiconductor module of Guzek, Haba, and McShane would have the claimed connection unit.  Therefore the claimed connection unit would have been obvious because it would reduce power consumption.

Claim 8 and independent claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guzek, Haba, and McShane as applied to claim 1 above (for claim 8), and further in view of Lai (US 20170053897 A1).
Regarding claim 8, Guzek in view of Haba and McShane discloses a semiconductor module (Guzek; Fig. 7), wherein the connection unit is on the upper surface of the RAM unit and the lower surface of the logic chip.
Guzek, Haba, and McShane fail to teach the connection unit is a pad exposed on the upper surface of the RAM unit and the lower surface of the logic chip.  However, Guzek does teach the connection unit functions to electrically connect stacked chips ([0029] “connections”). Lai teaches a connection unit in the same field of endeavor with electrically connected stacked chips ([0056] “direct bonded metal-metal surfaces”), where the connection unit is a pad (Fig. 9; 162, 262).  Lai provides a clear teaching to motivate one to modify the connection unit of the combined invention of Guzek, Haba, and McShane by substituting a pad as a connection unit in place of the connection unit of Guzek because it can allow high connection density ([0040]).  Once incorporated, the combined semiconductor module of Guzek, Haba, and McShane would have the claimed connection unit being a pad exposed on the upper surface of the RAM unit and the lower surface of the logic chip.  Therefore the claimed connection unit would have been obvious because it would allow high connection density.
Regarding independent claim 10, Guzek discloses a semiconductor module (Fig. 7) comprising: a logic chip (712); a RAM unit (708, 710; [0024] “memory dies”); a spacer (portion of 714 below reference line) which is disposed to be laminated over the RAM unit along a lamination direction; an interposer (702) which is electrically connected to each of the logic chip and the RAM unit; and a connection unit (716) which communicably connects the logic chip and the RAM unit ([0024] “communication between dies”), wherein the connection unit comprising: a connection circuit between the logic chip and the RAM unit, wherein the logic chip and the spacer are disposed to be adjacent to each other in a direction intersecting the lamination direction of the RAM unit, wherein the RAM unit is placed on the interposer, and one end of the RAM unit is disposed to overlap one end of the logic chip in the lamination direction, and wherein the connection unit communicably connects the one end of the RAM unit and the one end of the logic chip.
Guzek fails to explicitly disclose a RAM unit which is a lamination-type RAM module and formed by laminating dies. However, Haba teaches a RAM unit (150, Fig. 2) in the same field of endeavor that performs the identical function (“vertically integrated stack of memory chips” [0047]) as the RAM unit of Guzek. Haba further teaches combining a lamination type RAM module into a semiconductor module would have yielded predictable results when used in place of a conventional RAM unit (“as an alternative to” [0047]).  Therefore, it would have been obvious to have the RAM unit of Guzek being a lamination-type RAM module and formed by laminating dies because as is well known, a vertically integrated stack of memory chips can provide large memory capacity in a small installation area [background, applicant’s specification].
Guzek in view of Haba fails to teach a plurality of bumpless TSV which electrically connects each of the lamination dies.  More specifically, Haba is silent with respect to the electrical connections connecting each of the lamination dies and fails to illustrate electrical connections connecting each of the lamination dies.
McShane teaches a lamination-type RAM module in the same field of endeavor (Fig. 2) comprising lamination dies (204) and further teaches a plurality of bumpless TSV (206; “simultaneously filled” [0020]) which electrically connects each of the lamination dies.
Since Guzek, Haba, and McShane are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for electrically connecting each of the lamination dies.  These predictable solutions include bumpless TSV and individual TSV as these may be chosen from a finite number of identified, predictable solutions  (“simultaneously filled”, “formed individually” respectively [0020]).  Absent unexpected results, it would have been obvious to try using a different electrical connection for each of the lamination dies.  Thus the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Guzek, Haba, and McShane fail to disclose a connection circuit supplying a power and a ground between the logic chip and the RAM unit.  However, Lai teaches a connection circuit in the same field of endeavor (Fig. 9; 162, 262) that performs the identical function ([0056] “direct bonded metal-metal surfaces”) as the connection circuit of Guzek.  Lai further teaches a connection circuit would have yielded predictable results when used to supply a power and a ground between the logic chip and the RAM unit ([0041] “power distribution”).  Lai provides a clear teaching to motivate one to modify the connection circuit of the combined invention of Guzek, Haba, and McShane to supply a power and a ground between the logic chip and the RAM unit in that it allows for design flexibility ([0041]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection circuit between the logic chip and the RAM unit to supply a power and a ground because it would allow flexible design.
Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 2-3) that the combination of Guzek in view of Haba does not teach, suggest, or render obvious at least, for example, the features of “a RAM unit which is a lamination-type RAM module and formed by laminating dies; a plurality of bumpless TSV which electrically connects each of the lamination dies” recited in amended claim 1. Applicant makes similar arguments for amended claim 10 for substantially similar features.
Examiner’s reply:
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817     

/BRADLEY SMITH/            Primary Examiner, Art Unit 2817